                  Case 21-50081                       Doc 5          Filed 02/15/21 Entered 02/15/21 14:37:39                    Desc Main
                                                                        Document    Page 1 of 6
 Fill in this information to identify your case:
 Debtor 1               Bryan Allen Strosnider
                              First Name            Middle Name              Last Name
 Debtor 2            Kasey Dellinger Strosnider
 (Spouse, if filing) First Name       Middle Name           Last Name
 United States Bankruptcy Court for the:          WESTERN DISTRICT OF VIRGINIA                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 21-50081                                                                                 have been changed.
 (If known)



Official Form 113
Chapter 13 Plan                                                                                                                                          12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in a            Included                    Not Included
              partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included

 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows: $1,225.00 per Month for 34 months; then $1,430.00 per Month for
              26 months.

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.
2.2           Regular payments to the trustee will be made from future income in the following manner.
              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment): TFS

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows: _______________________________________________

APPENDIX D                                                                       Chapter 13 Plan                                                Page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 21-50081                       Doc 5            Filed 02/15/21 Entered 02/15/21 14:37:39                      Desc Main
                                                                          Document    Page 2 of 6

 Debtor                Bryan Allen Strosnider                                                             Case number     21-50081
                       Kasey Dellinger Strosnider

2.4 Additional payments.
         Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $78,830.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
         None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
         The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
         the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or
         directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the
         trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before
         the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment
         and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the
         automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments
         under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan.
         The final column includes only payments disbursed by the trustee rather than by the debtor(s).
 Name of Creditor Collateral                         Current installment Amount of                  Interest rate     Monthly payment Estimated
                                                     payment                  arrearage (if any) on arrearage on arrearage                  total
                                                     (including escrow)                             (if applicable)                         payments by
                                                                                                                                            trustee

 BSI Financial                 441 Fair Lane                                               Prepetition:
 Services                      Winchester, VA                              $2,566.00          $45,000.00          0.00%              pro rata          $45,000.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

 Capon Valley                                                                              Prepetition:
 Bank                          A/C Recovery tool                              $202.00                $0.00        0.00%              pro rata                  $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
             None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
             The claims listed below were either:

             (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
                 personal use of the debtor(s), or

             (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

             These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the
             trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim
             filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a
             contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only payments disbursed by the
             trustee rather than by the debtor(s).




Official Form 113                                                                       Chapter 13 Plan                                           Page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                  Case 21-50081                       Doc 5          Filed 02/15/21 Entered 02/15/21 14:37:39                       Desc Main
                                                                        Document    Page 3 of 6

 Debtor                Bryan Allen Strosnider                                                         Case number      21-50081
                       Kasey Dellinger Strosnider

 Name of Creditor                    Collateral                         Amount of claim          Interest rate      Monthly plan    Estimated total
                                                                                                                    payment         payments by trustee
 Winchester                          441 Fair Lane
 Medical Center                      Winchester, VA                     $3,874.77                       6.00%              $74.91                      $4,494.56
                                                                                                                    Disbursed by:
                                                                                                                       Trustee
                                                                                                                       Debtor(s)
Insert additional claims as needed.

3.4          Lien avoidance.

             Check one.
                     None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                     The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                     that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                     under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
                     treated in Part 5 below.

              Name of Creditor                                                             Collateral
              Bank of Clarke Co                                                            150 Marple Road Winchester, VA 22603
              Frederick County Treasurer                                                   150 Marple Road Winchester, VA 22603
             Insert additional claims as needed.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10% of plan payments; and
             during the plan term, they are estimated to total $7,883.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $      .
                5% of the total amount of these claims, an estimated payment of $5,144.19.
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.
Official Form 113                                                                   Chapter 13 Plan                                             Page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 21-50081                       Doc 5          Filed 02/15/21 Entered 02/15/21 14:37:39                          Desc Main
                                                                        Document    Page 4 of 6

 Debtor                Bryan Allen Strosnider                                                           Case number         21-50081
                       Kasey Dellinger Strosnider

                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
                $28,208.61 (joint obligations only). Regardless of the options checked above, payments on allowed nonpriority unsecured claims
                will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.
                          The nonpriority unsecured allowed claims listed below are separately classified and will be treated as follows

              Name of Creditor                               Basis for separate classification   Amount to be paid on the      Interest rate          Estimated total
                                                             and treatment                       claim                                    (if              amount of
                                                                                                                                 applicable)                payments
              Internal Revenue Service          2013-2017 Taxes                                  $4,828.48                         0.00%                   $4,828.48
              Shenandoah Valley
              Electric Coop                     Utility                                          $3,857.00                         0.00%                     $3,857.00
              Virginia Department of
              Taxation                          Taxes                                            $4,622.77                         0.00%                     $4,622.77
             Insert additional claims as needed.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

 Part 7:      Vesting of Property of the Estate

7.1          Property of the estate will vest in the debtor(s) upon

             Check the appliable box:
                   plan confirmation.
                   entry of discharge.
                   other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 INCURRENCE OF INDEBTEDNESS: The debtor(s) shall not voluntarily incur additional indebtedness exceeding the
 cumulative total of $15,000 principal and interest during the term of this Plan, either unsecured or secured, except upon approval
 of the Court after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by
 the Local Rules of this Court.

 NOTE REGARDING SECTION 3.1(POST-PETITION MORTGAGE FEES): Any fees, expenses, or charges accruing on
 claims set forth in Section 3.1 of this Plan which are noticed to the debtors pursuant to Bankruptcy Rule 3002.1(c) shall not require
 modification of the debtors’ plan to pay them. Instead, any such fees, expenses, or charges shall, if allowed, be payable by the
 debtors outside the Plan unless the debtor chooses to modify the plan to provide for them.




Official Form 113                                                                     Chapter 13 Plan                                                 Page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                  Case 21-50081                       Doc 5          Filed 02/15/21 Entered 02/15/21 14:37:39                   Desc Main
                                                                        Document    Page 5 of 6

 Debtor                Bryan Allen Strosnider                                                         Case number    21-50081
                       Kasey Dellinger Strosnider

 NOTE REGARDING SECTION 3.1 (POST-PETITION COMMUNICATIONS WITH SECURED CREDITOR(S)): Please
 take notice that the debtor(s) intend to continue to make regular monthly payments on your secured debt. Accordingly, you, the
 secured creditor(s) referenced above in Part 3.1, shall send monthly statements consistent with your pre-petition practice(s).
 Sending such statements shall not be considered by the debtor(s) to be a violation of the automatic stay.

 NOTE REGARDING SECTION 3.1 (POST-PETITION MORTGAGE PAYMENTS): The Debtor(s) have an affirmative
 obligation to pay the post-petition mortgage payments, scheduled in Section 3.1, through an automatic payment method (e.g., auto
 draft from bank or wage order). The Debtor(s) must provide proof of such payment method to the Chapter 13 Trustee and must
 maintain such payment method as a condition of confirmation of this Plan.

 NOTE REGARDING SECTIONS 3.2 AND 3.3 (ADEQUATE PROTECTION PAYMENTS): The debtors propose to make
 adequate protection payments other than as provided in Local Rule 4001-2. Unless otherwise provided herein, the monthly payment
 amounts listed in Parts 3.2 and 3.3 of this Chapter 13 Plan will be paid as adequate protection beginning prior to confirmation to the
 holders of allowed secured claims.

 NOTE REGARDING SECTIONS 3.5 AND 6.1 (SURRENDER/REJECTION): Any unsecured proof of claim for a claim of
 deficiency that results from the surrender and liquidation of collateral noted in Section 3.5, or rejected in Section 6.1, of this Plan
 must be filed by the earlier of the following or such claim shall be forever barred: (1) within 180 days of the date of the first
 confirmation order confirming a plan providing for the surrender of said collateral, (2) within the time period for the filing of an
 unsecured deficiency claim as established by any Order granting relief from the automatic stay with respect to said collateral. Said
 unsecured proof of claim for a deficiency must include appropriate documentation establishing that the collateral surrendered has
 been liquidated, and the proceeds applied, in accordance with applicable state law.

 NOTE REGARDING SECTION 4.3 (ATTORNEY’S FEES): The $3,000.00 in Debtor(s)' attorney's fees to be paid by the
 Chapter 13 Trustee are broken down as follows:
 (i) $3,000.00: Fees to be approved, or already approved, by the Court at initial plan confirmation;
 (ii) $0.00: Additional pre-confirmation or post-confirmation fees already approved by the Court by separate order or in a previously
 confirmed modified plan;
  (iii) $00.00: Additional post-confirmation fees being sought in this modified plan, which fees will be approved when this plan is
 confirmed.

 NOTE REGARDING TREATMENT AND PAYMENT OF CLAIMS:
 --All creditors must timely file a proof of claim to receive any payment from the Trustee.
 --If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
 confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph does
 not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the debtor(s) receive a
 discharge.
 --If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor will be
 treated as unsecured for purposes of distribution under the Plan.
 --The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Bryan Allen Strosnider                                           X /s/ Kasey Dellinger Strosnider
       Bryan Allen Strosnider                                                Kasey Dellinger Strosnider
       Signature of Debtor 1                                                 Signature of Debtor 2

       Executed on            February 15, 2021                                         Executed on      February 15, 2021

 X     /s/ John P. Goetz                                                         Date     February 15, 2021
       John P. Goetz 78514
       Signature of Attorney for Debtor(s)

Official Form 113                                                              Chapter 13 Plan                                              Page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                  Case 21-50081                       Doc 5          Filed 02/15/21 Entered 02/15/21 14:37:39             Desc Main
                                                                        Document    Page 6 of 6

 Debtor                Bryan Allen Strosnider                                                    Case number   21-50081
                       Kasey Dellinger Strosnider


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.


Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                           $45,000.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                $4,494.56

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $10,883.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                               $5,144.19

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                    $13,308.25

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00

 Total of lines a through j                                                                                                                  $78,830.00


                                    CERTIFICATION OF MAILING AND/OR SERVICE OF CHAPTER 13 PLAN

          I certify that a true and correct copy of the chapter 13 plan [or the amended chapter 13 plan and amended plan cover sheet],
filed electronically with the Court on February 15, 2021, has been mailed by first class mail postage prepaid to all creditors, equity
security holders, and other parties in interest, including the United States Trustee, on February 15, 2021.
          If the plan contains (i) a request under section 522(f) to avoid a lien or other transfer of property exempt under the Code or
(ii) a request to determine the amount of a secured claim, the plan must be served on the affected creditors in the manner provided by
Rule 7004 for service of a summons and complaint. I certify that a true and correct copy of the chapter 13 plan has been served on the
following parties pursuant to Rule 7004:

                         Name                                            Address                      Method of Service
                          N/A
                                                                                       /s/ John P. Goetz
                                                                                       Counsel for Debtor(s)




Official Form 113                                                              Chapter 13 Plan                                          Page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
